

AMENDMENT TO EMPLOYMENT AGREEMENT


The Taubman Company LLC (formerly known as The Taubman Company Limited
Partnership) (the “Company”) and Lisa A. Payne (“Payne”) agree to amend Payne’s
January 3, 1997 Employment Agreement (the “Agreement”) for compliance with
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”)
as follows:
 
1.  As used in the Agreement, “termination of employment” and similar terms
means a “separation from service” as that term is defined under Section 409A.
 
2.  Any reimbursement of a taxable expense or in-kind benefit made by the
Company under the Agreement, will be made no later than on or before the end of
the calendar year following the calendar year in which an expense was incurred,
will not affect the expenses eligible for reimbursement in any other calendar
year, and cannot be liquidated or exchanged for any other benefit.
 
Payne and the Company have duly executed this Amendment by their signatures
below, effective immediately.


 
 
Signed: /s/ Lisa A. Payne                   
                                                               
Lisa A. Payne
 
Dated:  December 22, 2008
 
 
THE TAUBMAN COMPANY LLC
 
By: /s/ Chris B. Heaphy                   
                                                     
 
Its:Senior Vice President, General Counsel
and Secretary
 
Dated:  December 19, 2008
 





 
DETROIT.3438119.1

 
 

--------------------------------------------------------------------------------

 
